Citation Nr: 0335448	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  96-11 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a duodenal ulcer.

3.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




REMAND

Previously, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

		
1.  This veteran is seeking service 
connection for post-traumatic stress 
disorder (PTSD).  The record shows that 
he served in Vietnam from January 1968 to 
January 1969 and was assigned to the 
575th Transportation Company.  The 
veteran stated that his most traumatic 
memory of Vietnam occurred in December 
1968 when he was stopped by enemy 
soldiers while returning to Cam Ranh Bay.  
He said that he and a friend by the name 
of Miller were forced out of their truck 
at gunpoint but were eventually released 
after an argument ensued between two of 
the enemy soldiers.  He said he reported 
the incident to his commander, Captain 
Jones.  The veteran then explained that 
he was frequently caught in ambushes and 
took sniper fire while on convoys.  He 
said they were constantly losing trucks 
and personnel as a result of these 
attacks.  The veteran also testified that 
his stressors included transporting 
bodies, one of whom was a friend from 
basic training.  He also testified that 
his friend Miller was killed.  

Send a development letter asking the 
veteran for a comprehensive statement 
containing as much detail as possible 
regarding the alleged in-service 
stressors.  The veteran should be asked 
to provide specific details of the 
claimed stressful events during service, 
such as the dates, locations, detailed 
descriptions of events, units involved, 
names of casualties, and identifying 
information concerning any other 
individuals involved in the events, 
including their names, ranks, units of 
assignments, or any other identifying 
details.  The veteran should be advised 
that this information is vitally 
necessary to obtain supportive evidence 
of the stressful events and that he must 
be as specific as possible.

2.  After the veteran responds to the 
request to detail his stressors, prepare 
a letter asking the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR) to provide any available 
information which might corroborate the 
veteran's alleged in-service stressors.  
Provide USASCRUR with a description of 
all of the alleged stressors identified 
by the veteran.  Also provide USASCRUR 
with copies of any personnel records 
obtained showing service dates, duties, 
and units of assignment.  

3.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a psychiatric 
examination to determine the diagnosis of 
any and all psychiatric disorders, which 
may be present.  All indicated studies, 
tests and evaluations deemed necessary 
should be performed, but should include 
psychological testing, including PTSD 
sub-scales.  The examiner is requested to 
review the summary of stressors to be 
provided and included in the claims file, 
and should only consider these events for 
the purpose of determining whether 
exposure to an in-service stressor has 
resulted in the current psychiatric 
symptoms.  The examiner should also 
determine whether the diagnostic criteria 
to support the diagnosis of PTSD have 
been satisfied.  If the PTSD diagnosis is 
deemed appropriate, the examiner should 
comment upon the link between the current 
symptomatology and one or more of the in-
service stressors found to be established 
by the RO. 

4.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA examination 
to determine the likelihood that his 
headaches are related to service or to 
his service-connected premature 
heartbeats.  Also, please send the claims 
folder to the examiner for review.

The examiner's attention is called to the 
following information.  The veteran's 
service medical records show that he was 
seen on numerous occasions for complaints 
of headaches.  At the veteran's 
retirement examination in March 1988, the 
examiner indicated that the veteran had 
been suffering from daily headaches for 
the prior two to three months.  After 
service, the veteran was seen at Formedic 
in May 1998 for complaints of headaches.  
The diagnosis was "headaches, most 
likely migraine."  The veteran testified 
in June 1999 that his headaches began in 
the 1970's, and that they are related to 
his service-connected benign premature 
heartbeats.   
Following a review of the veteran's 
claims file and completion of the 
examination, the examiner should address 
whether it is at least as likely as not 
(50 percent likelihood or greater) that 
the veteran's headaches are related to 
service.  The examiner should also 
address whether it is at least as likely 
as not that his headaches are causally or 
etiologically related to his service-
connected benign premature heartbeats, or 
has been aggravated by this disability.  
If aggravation is found, the examiner is 
requested to attempt to quantify the 
degree of additional impairment resulting 
from the aggravation.  A complete 
rationale should be given for all 
opinions and conclusions expressed in a 
typewritten report.

5.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA examination 
to determine the likelihood that his 
preexisting ulcer was aggravated by 
service.  Also, please send the claims 
folder to the examiner for review.

The examiner's attention is called to the 
following information.  A service medical 
record dated November 1987 documents the 
veteran's history of having had a peptic 
ulcer when he was in his teens, with no 
recurrence since then except for some 
recent epigastric aching.  An upper GI 
series was performed and showed a small 
duodenal ulcer measuring 2 millimeters.  
The remainder of the service medical 
records made no further reference to an 
ulcer.  The post-service evidence shows 
that in August 2000 the veteran was 
diagnosed as having "GERD with peptic 
ulcer disease." 

Following a review of the veteran's 
claims file and completion of the 
examination, the examiner should address 
whether it is at least as likely as not 
that the veteran's current peptic ulcer 
disease preexisted service.  If it 
preexisted service, the examiner must 
specifically address whether it is at 
least as likely as not that: (a) this 
preexisting condition underwent a 
permanent increase in severity during 
service, as opposed to temporary flare-
ups; and, if so (b) whether such increase 
was due to the natural progress of the 
disorder, as opposed to aggravation.  If 
aggravation is found, the examiner should 
attempt to quantify the degree of 
additional disability resulting from the 
aggravation.  If the examiner is unable 
to answer any of the questions posed with 
any degree of medical certainty, he or 
she should clearly so state.  Otherwise, 
the examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed in a 
typewritten report. 

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





